                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiffs,                            4:19CR3085

      vs.
                                                            ORDER

ELIO DANUBIO RAMIREZ LEMUS,

                   Defendant.


      Defendant has moved to continue the trial, (Filing No. 28), because
Defendant needs additional time to investigate this case and consider his options
for resolution. The motion to continue is unopposed. Based on the showing set
forth in the motion, the court finds the motion should be granted. Accordingly,

      IT IS ORDERED:

      1)    Defendant’s motion to continue, (Filing No. 28), is granted.

      2)    The trial of this case is set to commence before the Honorable
            Richard G. Kopf, Senior United States District Judge, in Courtroom
            1, 100 Centennial Mall North, United States Courthouse, Lincoln,
            Nebraska, at 9:00 a.m. on March 9, 2020, or as soon thereafter as
            the case may be called, for a duration of three (3) trial days. Jury
            selection will be held at commencement of trial.

      3)    The ends of justice served by granting the motion to continue
            outweigh the interests of the public and the defendant in a speedy
            trial, and the additional time arising as a result of the granting of the
            motion, the time between today’s date and March 9, 2020, shall be
            deemed excludable time in any computation of time under the
            requirements of the Speedy Trial Act, because although counsel
            have been duly diligent, additional time is needed to adequately
            prepare this case for trial and failing to grant additional time might
            result in a miscarriage of justice. 18 U.S.C. § 3161(h)(1) & (h)(7).
            Failing to timely object to this order as provided under this court’s
            local rules will be deemed a waiver of any right to later claim the time
     should not have been excluded under the Speedy Trial Act.

January 7, 2020.
                                   BY THE COURT:

                                   s/ Cheryl R. Zwart
                                   United States Magistrate Judge
